Title: From John Quincy Adams to Abigail Smith Adams, 29 July 1806
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
Cambridge 29. July 1806

By the last Letters I have received from my wife I expect she will reach Boston by the last of this week, or the beginning of the next—The House in which Mr: Ware lives will not be vacant untill after Commencement, and Mr: Pearson, proposing to sell his declines letting it—He is indeed in Treaty now, for the sale of it.
I have therefore concluded to go into my House at Quincy again for the remainder of the Summer—I shall have to come to Cambridge not more than two or three times before Commencement; and then the vacation will carry us to the last of September—
I will thank you, if you can to have such little things done at my house this week that we can go into it immediately—The materials I presume are all there—Newell’s father, ask’d me some time ago to take his son Charles—I should be glad now to engage him immediately—If possible, procure me also a woman, for cooking &c—At any rate I wish to go into the House next Monday—I shall be gratified in spending the rest of the Summer, again in your neighbourhood.
The enclosed for my father is from Judge Dana.
Your affectionate Son
John Quincy Adams